Citation Nr: 0403525	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  99-18 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a increased disability rating for a 
herniated nucleus pulposus with nerve root compression, 
evaluated as 40 percent disabling from May 8, 2003, and 20 
percent disabling prior to May 8, 2003.

2.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1972.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision rendered by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a rating in 
excess of 20 percent for the veteran's service-connected 
herniated nucleus pulposus with nerve root compression.  

In October 2001, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folder.  

In April 2003, the Board remanded the case to the RO for 
further action.  While the case was at the RO on remand, the 
RO issued a rating action in July 2003 which awarded an 
increased disability rating of 40 percent for the veteran's 
service-connected back disability.  An effective date of May 
8, 2003, was assigned for this increased rating.  The July 
2003 rating action also reclassified the veteran's separately 
rated peripheral neuropathy of the right lower extremity due 
to diabetes mellitus to reflect that the neuropathy is in 
part due to nerve root compression.  The United States Court 
of Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the veteran's appeal of the 
disability rating assigned for his service-connected back 
disability, to include the neurologic manifestation of this 
disability, remains open.


REMAND

The veteran's low back disability is currently evaluated 
pursuant to the criteria for intervertebral disc syndrome.  
There have been significant changes in the pertinent rating 
criteria during the course of this appeal.  The criteria for 
evaluating intervertebral disc syndrome contained in 
Diagnostic Code 5293 were amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  In 
addition, the criteria for evaluating diseases and injuries 
of the spine were amended effective September 26, 2003.  See 
68 Fed Reg. 51454-51458 (August 27, 2003).  While the RO 
considered the amended criteria effective from September 23, 
2002, when it issued a July 2003 statement of the case, the 
evidence does not show that the RO has considered amendments 
to the Rating Schedule effective from September 2003.  


In evaluating the severity of the veteran's back disability, 
the Board notes that, under the version of Diagnostic Code 
5293 which became effective on September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated in two ways:  either based 
upon (1) the total duration of incapacitating episodes over 
the past 12 months or (2) a combination of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities.  The method which results in the higher 
evaluation is to be used.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective September 23, 2002.  When evaluating 
intervertebral disc syndrome based upon the duration of 
incapacitating episodes, a separate evaluation based upon 
neurologic manifestations of intervertebral disc syndrome is 
not permitted.  However, an evaluation of intervertebral disc 
syndrome based upon orthopedic manifestations, such as 
limitation of motion, may be combined with an evaluation 
based upon neurologic manifestations.  In the present case, 
the veteran has been awarded a separate 10 percent disability 
rating for peripheral neuropathy, right lower extremity 
associated with a herniated nucleus pulposus and diabetes 
mellitus.  This evaluation, if based solely on the 
manifestations of the veteran's low back disability, may not 
be combined with a disability rating under Diagnostic Code 
5293 based upon the duration of incapacitating episodes.  

Finally, the Board notes that the record does not reflect 
that the RO has complied with its duty under 38 C.F.R. 
§ 3.159(b) (2003) to request the veteran to submit any 
pertinent evidence in his possession and that the RO should 
therefore adjudicate the veteran's claims on a de novo basis 
after all appropriate notification and development of the 
record has been completed.  

In light of the foregoing, this case is REMANDED to the RO 
via the Appeals Management Center, in Washington, D.C., for 
the following actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notification that 
he should submit any pertinent evidence 
in his possession and should provide the 
names and addresses of all medical care 
providers who have treated or evaluated 
him for his herniated nucleus pulposus 
with nerve root compression since 
September 2001.      

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.  

3.  Thereafter, the RO should undertake 
any other development it determines to be 
indicated.

4.  After completion of all of the 
necessary development, the RO should 
adjudicate the issues on appeal based on 
a de novo review of the pertinent 
evidence and without regard to any prior 
adjudication of the claims.  This 
readjudication should include 
consideration of the changes in the 
pertinent rating criteria.  In 
particular, the RO should consider the 
changes in the schedule for rating spinal 
disabilities and injuries effective in 
September 2003.  

In evaluating various manifestations of 
the veteran's service-connected back 
disability, the RO is advised that a 
rating based upon incapacitating episodes 
may not be combined with a rating based 
upon the neurological manifestations of 
the back disability under the version of 
Diagnostic Code 5293 in effect from 
September 23, 2002.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F. 
R. § 20.1100(b) (2002).



